[exhibit107ahccashlongter001.jpg]
Exhibit 10.7 AVAYA HOLDINGS CORP. CASH LONG-TERM INCENTIVE PLAN Effective as of
May 19, 2016 1. PURPOSE. The purpose of the Avaya Holdings Corp. Cash Long-Term
Incentive Plan (the “Plan”) is to provide cash incentives to selected employees
of Avaya Holdings Corp. and its subsidiaries (collectively, the “Company”) who
are expected to be in a position to increase the value of the Company through
their efforts. The Plan will reward individuals based on their performance and
that of the Company and it is designed to enhance the ability of the Company to
attract and retain individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends. 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below: (a) “Administrator” shall mean the CEO or any delegate
of the CEO. (b) “Award” shall mean a cash payment. (c) “Award Agreement” shall
mean a written agreement between the Company and the Participant evidencing the
Award. (d) “Board” shall mean the Board of Directors of Avaya Holdings Corp. (e)
“Cause” shall mean: (i) If the Participant is a party to an Employment agreement
with the Company and such agreement provides for a definition of Cause, the
definition contained therein; or (ii) If no such agreement exists or if such
agreement does not define Cause, (A) a material breach by the Participant of the
Participant’s duties and responsibilities which is not promptly remedied after
the Company gives the Participant written notice specifying such breach, or (B)
the commission by the Participant of a felony, or (C) the commission by the
Participant of theft, fraud, a material breach of trust or any material act of
dishonesty involving the Company, or (D) a significant violation by the
Participant of the code of conduct of the Company or of any statutory or common
law duty of loyalty to the Company. (f) “CEO” means the Chief Executive Officer
of Avaya Holdings Corp. (g) “Change in Control” means the first (and only the
first) to occur of the following: (i) the consummation of a merger, sale,
transfer, conveyance or transaction involving Avaya Holdings Corp., Avaya Inc.
or its or their affiliates, such that, immediately following such transaction or
disposition (or series of related transactions or



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter002.jpg]
- 2 - dispositions), the Sponsors and their affiliates beneficially own
securities representing less than fifty percent (50%) of the voting power of all
outstanding voting securities of Avaya Holdings Corp.; (ii) the disposition, by
the Sponsors and their affiliates, in one or a series of transactions, of the
equity securities of Avaya Holdings Corp., such that the Sponsors and their
affiliates beneficially own securities representing less than fifty percent
(50%) of the voting power of all outstanding voting securities of Avaya Holdings
Corp.; or (iii) the consummation of the sale, lease, transfer, conveyance or
other disposition, in one or a series of transactions, of all or substantially
all of the assets of Avaya Holdings Corp., Avaya Inc. and their subsidiaries
taken as a whole, to any “person” (as such term is defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) other than to a Sponsor or
any of its affiliates. (h) “Change in Control Period” means the period
commencing on the first date on which a Change in Control occurs and ending on
the second anniversary of such date. (i) “Code” means the United States Internal
Revenue Code, as may be amended from time to time, and the regulations
promulgated thereunder. (j) “Committee” shall mean the Compensation Committee of
the Board (or any successor committee or delegate appointed by the Board). (k)
“Disability” means a disability that would entitle the Participant to long-term
disability benefits under the Company’s or any of its subsidiaries’ long-term
disability plans to which the Participant participates. Notwithstanding the
foregoing, in any case in which a benefit that constitutes or includes
“nonqualified deferred compensation” subject to Code Section 409A would be
payable by reason of Disability, the term “Disability” shall mean a disability
described in Treas. Regs. Section 1.409A-3(i)(4)(i)(A). (l) “Employment” means
the employment relationship with the Company. A Participant who receives an
Award in his or her capacity as a Company employee will be deemed to cease
Employment when the employee-employer relationship with the Company ceases. If a
Participant’s relationship is with a subsidiary of the Company and that
subsidiary ceases to be a subsidiary of the Company, the Participant will be
deemed to cease Employment when the entity ceases to be a subsidiary of the
Company unless the Participant transfers Employment to the Company or its
remaining subsidiaries. In any case where a cessation of a Participant’s
Employment would affect the Participant’s rights to payment under an Award that
includes nonqualified deferred compensation subject to Code Section 409A,
references to cessation of Employment shall be construed to require a
“separation from service” as defined in Code Section 409A. (m) “Good Reason”
means any of the following, in each case, without the Participant’s consent:



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter003.jpg]
- 3 - (i) any material diminution of the Participant’s responsibilities or
authority or the assignment of any duties inconsistent with his or her position,
from those in effect immediately prior to a Change in Control; (ii) a reduction
of the Participant’s annual base salary and/or bonus as in effect on the date of
a Change in Control or as the same may be increased from time to time; (iii) a
relocation of the Participant’s principal office location more than fifty (50)
miles from the Company’s offices at which the Participant is based prior to a
Change in Control (except for required travel on the Company’s business to an
extent substantially consistent with the Participant’s business travel
obligations immediately prior to the Change in Control); (iv) any material
breach by the Company or its affiliates of any other written agreement with the
Participant that remains uncured for ten (10) days after written notice of such
breach is given to the Company; or (v) the failure of the Company to obtain the
assumption in writing of its obligations under this Plan or any Award Agreement
by any successor to all or substantially all of the assets of the Company. The
Participant’s right to terminate the his or her Employment for Good Reason will
not be affected by his or her incapacity due to physical or mental illness. The
Participant’s continued Employment will not constitute consent to, or a waiver
of rights with respect to, any act or failure to act that constitutes Good
Reason. Notwithstanding the foregoing, the occurrence of an event that would
otherwise constitute Good Reason will cease to be an event constituting Good
Reason, if the Participant does not timely provide notice to the Company within
ninety (90) days of the date on which the Participant first becomes aware of the
occurrence of that event. The Company shall have fifteen (15) days following
receipt of the Participant’s written notice in which to correct in all material
respects the circumstances constituting Good Reason, and the Participant must
terminate Employment within sixty (60) days following expiration of the
Company’s fifteen (15)-day cure period. Otherwise, any claim of such
circumstances constituting “Good Reason” shall be deemed irrevocably waived by
the Participant. For purposes of this Plan, the Executive’s good faith
determination of “Good Reason” shall be conclusive. (n) “Participant” shall mean
any person selected by the Administrator to participate in the Plan. (o)
“Performance Criteria” shall mean specified criteria the satisfaction of which
is a condition for the grant, vesting or full enjoyment of certain Awards.
Performance Criteria may be based on individual performance, other Company and
business unit financial objectives, customer satisfaction indicators,
operational efficiency measures, and other measurable objectives tied to the
Company’s success or such other criteria as the Administrator or the Committee
shall determine.   (p) “Sponsors” means each of (i)(A) Silver Lake Partners II,
L.P., (B) Silver Lake Technology Investors II, L.P., (C) Silver Lake Partners
III, L.P., and Silver Lake Technology Investors III, L.P. and their respective
affiliates who become stockholders of the Company, and



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter004.jpg]
- 4 - (ii)(A) TPG Partners V, L.P., (B) TPG FOF V-A, L.P., (C) TPG VOV F-B, L.P.
and their respective affiliates who become stockholders of the Company. 3.
ELIGIBILITY. (a) Individuals employed by the Company are eligible to be
Participants under the Plan and may be considered for an Award. The
Administrator will select Participants from among those individuals employed by
the Company who, in the opinion of the Administrator, are in a position to make
a significant contribution to the success of the Company. (b) An employee is not
rendered ineligible to be a Participant by reason of being a member of the
Board. Nothing in this section shall be construed to entitle a Participant to an
Award. 4. AWARDS - GENERAL. (a) Subject to the limitations provided herein, the
Administrator will determine the terms of all Awards, including, without
limitation, the vesting terms and the Performance Criteria (if any). In
addition, the amount paid to a Participant with respect to an Award shall be
determined in the sole discretion of the Administrator or in the sole discretion
of such person or committee empowered by the Administrator; provided, however,
that in accordance with the Committee’s charter (as then in effect), the
Committee, after consideration of the Administrator’s recommendation, will
determine the terms and amounts of each Award to certain Company officers. (b)
The Administrator will furnish to each Participant an Award Agreement setting
forth the terms applicable to the Participant’s Award, including, without
limitation, the vesting terms and the Performance Criteria (if any). By entering
into an Award Agreement, the Participant agrees to the terms of the Award and of
the Plan. (c) Cash payouts of vested Awards will be made by the Company through
payroll as soon as practicable after completion of a particular vesting period.
5. OTHER CONDITIONS. (a) No person shall have any claim to an Award under the
Plan and there is no obligation for uniformity of treatment of Participants
under the Plan. Awards under the Plan may not be assigned or alienated. (b)
Neither the Plan nor any action taken hereunder shall be construed as giving to
any Participant the right to be retained in the employ of the Company. (c) The
Company shall have the right to deduct from any Award to be paid under the Plan
any federal, state or local taxes required by law to be withheld with respect to
such payment.



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter005.jpg]
- 5 - (d) Awards under the Plan will not be included in base compensation or
covered compensation under the retirement programs of the Company for purposes
of determining pensions, retirement and/or death related benefits. 6. EFFECT OF
TERMINATION OF EMPLOYMENT. Subject to Section 7 below, if a Participant’s
Employment with the Company is terminated for any reason (including, without
limitation, by the Company with or without Cause, by the Participant or due to
death or Disability) before the Award is paid, then any outstanding and unvested
Award shall be automatically forfeited. For the avoidance of doubt, vested but
unpaid Awards will be paid (to the extent vested). Notwithstanding the
foregoing, the Award(s) of a Participant who is on a Company-approved leave of
absence or a leave of absence permitted or required under any law or regulation
within the country of local jurisdiction in which such Participant’s Employment
is based will not be automatically forfeited under this section. 7. EFFECT OF
TERMINATION OF EMPLOYMENT IN CONNECTION WITH A CHANGE IN CONTROL. If a
Participant’s Employment with the Company is terminated during the Change in
Control Period (a) by the Company for any reason other than for Cause, (b) by
the Participant for Good Reason or (c) due to the Participant’s death or
Disability, the vesting of all outstanding Awards granted to such Participant
shall be accelerated and such Awards shall be fully vested as of the
Participant’s final day of Employment with the Company. 8. PLAN ADMINISTRATION.
(a) The Administrator shall have full discretionary power to administer and
interpret this Plan and to establish rules for its administration (including the
power to delegate authority to others to act for and on behalf of the
Administrator). In making any determinations under or referred to in this Plan,
the Administrator and its delegates, if any, may, but are not required, to rely
on opinions, reports or statements of employees of the Company and of counsel,
public accountants and other professional or expert persons. (b) This Plan shall
be governed by and interpreted under the laws of the State of Delaware, without
regard to the conflicts of laws provisions thereof. 9. MODIFICATION OR
TERMINATION OF PLAN. The Board or the Committee may modify or terminate this
Plan at any time, effective as of such date as the Board or the Committee,
respectively, may determine. Notwithstanding the foregoing, any authorized
officer of the Company, with the concurrence of the Company’s legal advisors,
shall be authorized to make minor or administrative changes in this Plan or
changes required by or made desirable by law or government regulation. Such a
modification may affect present and future Participants. 10. TERM OF THE PLAN.
This Plan shall continue in full force and effect until such time as it is
terminated by the Board or the Committee in accordance with Section 9. 11.
SUCCESSORS. All obligations of the Company under this Plan, with respect to
Awards granted hereunder, shall be binding upon any successor to the Company.
The Company



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter006.jpg]
- 6 - shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform its
obligations under this Plan and/or any Award Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Plan, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. 12. OTHER COMPENSATION ARRANGEMENTS. The existence of the
Plan or the grant of any Award will not in any way affect the right of the
Company to award a person bonuses or other compensation in addition to Awards
under the Plan. 13. COMPLIANCE WITH CODE SECTION 409A. It is the intent that
this Plan comply with the requirements of Code Section 409A so that none of the
payments to be provided hereunder will be subject to the additional tax imposed
under Code Section 409A (including, without limitation, that, notwithstanding
anything herein to the contrary, no payout of a vested Award will occur later
than the later of (a) the fifteenth day of the third month of the Company’s
fiscal year following the date such Award vested, or (b) the fifteenth day of
the third month of the calendar year following the date the Award vested), and
any ambiguities herein will be interpreted to so comply. 14. CLAWBACK.
Notwithstanding any other provisions in this Plan, to the extent that an Award
is subject to recovery under any law, government regulation or stock exchange
listing requirement, the Award will be subject to such deductions and/or
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement). [no more text on this page]



--------------------------------------------------------------------------------



 
[exhibit107ahccashlongter007.jpg]
  [Signature Page to Avaya Holdings Corp. Cash Long-Term Incentive Plan] IN
WITNESS WHEREOF, the Company has caused this Plan to be adopted and executed as
of the date first listed above. AVAYA HOLDINGS CORP. By: __/s/ David
Vellequette_____ Name: David Vellequette Title: Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------



 